 Case 2:20-cv-16423-KM-AME Document 5 Filed 04/12/21 Page 1 of 1 PageID: 21




              UNITED STATES DISTRICT COURT
                 DISTRICT OF NEW JERSEY



       LETTER ORDER ORIGINAL FILED WITH THE CLERK OF COURT

                                 April 12, 2021

Ari H. Marcus, Esq. and/or
Yitzchak Zelman, Esq.
Marcus Zekman LLC
701 Cookman Ave. Suite 300
Asbury Park, NJ 07712
Via email: ari@marcuszelman.com
           yzelman@marcuszelman.com

      Re:   Eli Reisman v. Independent Insurance Consultants, Inc.
            Civil Action No. 20-16423 (KM)

Dear Litigant,

      Our records indicate that the defendant’s time to answer or otherwise
respond to the complaint expired on December 16, 2020.

      You are hereby directed to request entry of default and move this civil
action, by filing a motion for default judgment within thirty (30) days from the
date hereof. Should you fail to do so, this action shall be listed for dismissal
on May 13, 2021.

SO ORDERED.

                                             /s/ Kevin McNulty
                                           ____________________
                                           Hon. Kevin McNulty
                                           U.S. District Judge

cc:    Hon. André M. Espinosa, USMJ via NEF
